Accordingly, having considered the petition and the
                 supporting documentation, we conclude that Lund's offense does not
                 warrant the imposition of a temporary suspension or referral to the
                 disciplinary board at this time.
                             It is so ORDERED.




                                                      7t.144
                                                    Hardesty




                                                    Douglas




                 cc: State Bar of Nevada/Las Vegas
                       Benjamin R. Lund




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e